DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-2, 4, 6, 8, 10, 12, 14, 17, 19, 28-30, 91, 94, 96, 98, 100, 103, 105, 114-116 are pending and are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham vs John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.     3.  Resolving the level of ordinary skill in the pertinent art.                                       4.  Considering objective evidence present in the application indicating              obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-2, 8, 10, 12, 17, 91, 98, 100, 103, 114 are rejected under 35 U.S.C. 103(a) as being obvious over Glaze et al. (“Double-blind, randomized, placebo-controlled study of trofinetide in pediatric Rett syndrome,” Neurology, April 16, 2019, 92, 16, 1912-1925, of record).  
The instant claims are directed to a method of treating Rett syndrome in a subject in need thereof by administering trofinetide in the claimed daily amounts relative to the claimed weight of the subject.  
Glaze et al. teach that 82 children or adolescents with Rett syndrome (RTT) received either a placebo or 100 or 200 mg/kg of trofinetide bid for 42 days (abstract).  Trofinetide at 200 mg/kg bid was safe, well-tolerated, and showed statistically significant and clinically relevant improvements relative to placebo (page 1912, third paragraph).  A phase 2 study in adolescent/adult females with RTT demonstrated excellent safetly/tolerability and preliminary evidence of efficacy at 70 mg/kg twice a day for 28 days (page 1913, left column, third paragraph).  All dose levels of trofinetide were generally safe and well-tolerated in individuals with RTT (page 1920, left column, second paragraph).
However, Glaze et al. fail to disclose the claimed daily amounts relative to the claimed weight of the subject.  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to have treated RTT in a subject weighing 10, 50, and 60 kg by administering 4, 20, and 24 grams of trofinetide, respectively, as taught by Glaze et al.
A person of ordinary skill in the art would have been motivated to treat RTT in a subject weighing 10, 50, and 60 kg by administering 4, 20, and 24 grams of trofinetide, respectively, because Glaze et al. teach the safety, tolerability, and efficacy of 70, 100, and 200 mg/kg bid of trofinetide in the method of treating RTT in a subject in need thereof.
	
Claims 4, 6, 14, 28, 94, 96 are rejected under 35 U.S.C. 103(a) as being obvious over Glaze et al. (“Double-blind, randomized, placebo-controlled study of trofinetide in pediatric Rett syndrome,” Neurology, April 16, 2019, 92, 16, 1912-1925, of record), as applied to claims 1-2, 8, 10, 12, 17, 91, 98, 100, 103, 114, in view of Oosterholt et al. ("Population pharmacokinetics of NNZ-2566 in healthy subjects," Eur. J. Phartn. Sci. 2017, 15(109S): S98-107, of record).
The instant claims are directed to a method of treating Rett syndrome with a MECP2 mutation in a subject in need thereof by administering trofinetide in the claimed daily amounts relative to the claimed weight of the subject.  
Glaze et al. teach as discussed above, however, fail to disclose the claimed amounts in claims 4, 6, 94, 96 as well as the MECP2 mutation.  
Oosterholt et al. teach that Rett syndrome is one of the most common causes of mental retardation in females.  Loss of function mutations in the MeCP2 gene is thought to be the primary cause (page S98, left column, first paragraph).  Oosterholt et al. also teaches that NNZ-2566 (trofinetide) is useful for the treatment of Rett syndrome.  Oral doses ranged from 6-100 mg/kg.  The relatively short half-life of 1.4 h suggests the need for a twice or three times daily regimen to maintain relevant blood levels (abstract).  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to have treated RTT with a MECP2 mutation in a subject weighing 20 or 35 kg by administering 12 and 16 grams of trofinetide, respectively, as taught by Glaze and Oosterholt et al.
A person of ordinary skill in the art would have been motivated to treat RTT with a MECP2 mutation in a subject weighing 20 or 35 kg by administering 12 and 16 grams of trofinetide, respectively, because Glaze et al. teach, in general, the treatment of RTT with in a subject by administering 70, 100, or 200 mg/kg bid of trofinetide.  Oosterholt et al. not only teaches that mutations in the MeCP2 gene is thought to be the primary cause of RTT, but also teaches the need to increase the dosage of trofinetide due to its relatively short half-life.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating RTT with a MECP2 mutation in a subject weighing 20 or 35 kg by administering 12 and 16 grams of trofinetide, respectively.

Claims 19, 29-30, 105, 115-116 are rejected under 35 U.S.C. 103(a) as being obvious over Glaze et al. (“Double-blind, randomized, placebo-controlled study of trofinetide in pediatric Rett syndrome,” Neurology, April 16, 2019, 92, 16, 1912-1925, of record), as applied to claims 1-2, 8, 10, 12, 17, 91, 98, 100, 103, 114, in view of Zoghbi et al. (US Patent 6,709,817 B1).
The instant claims are directed to a method of treating Rett syndrome with a MECP2 mutation in a subject in need thereof by administering trofinetide in the claimed daily amounts relative to the claimed weight of the subject.  
Glaze et al. teach as discussed above, however, fail to disclose the specific types of Rett syndrome (atypical or classic) as well as water.
Zoghbi et al. teach that the clinical variability of RTT is fairly broad and includes so-called atypical forms that may be either more mild or more severe than the classic RTT phenotype (col. 8, lines 63-65).  The active ingredient can be administered orally as a liquid dosage form.  In general, water is a suitable carrier (col. 37, lines 43-45).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to have treated atypical or classic RTT, as taught by Zoghbi et al., in a subject weighing 10, 50, and 60 kg by administering 4, 20, and 24 grams of trofinetide, respectively, as taught by Glaze et al.
A person of ordinary skill in the art would have been motivated to treat atypical or classic RTT in a subject weighing 10, 50, and 60 kg by administering 4, 20, and 24 grams of trofinetide, respectively, because Glaze et al. teach that trofinetide is useful for treating RTT, in general.  One of ordinary skill in the art would have expected similar effectiveness of a particular form of RTT (atypical or classic) by administering trofinetide, absent a showing of unexpected results.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627